Case: 1:18-cr-00513-CAB Doc #: 246-1 Filed: 02/27/20 10f1. PagelD #: 1582

IN THE UNITED STATES DISTRICT COURT
FOR THE NORTHERN DISTRICT OF OHIO
EASTERN DIVISION
UNITED STATES OF AMERICA, CASE NO. 1:18 CR 513

Plaintiff, JUDGE CHRISTOPHER A. BOYKO

ORDER

)

)

)

)

vs. )
)

TREVOR C. MARLYNE, )
)

)

Defendant.

This cause, having been heard and considered, this ___ day of March, 2020, and for good cause,
it is therefore ORDERED, ADJUDGED, AND DECREED, that the Clerk’s office for the
District Court for the Northern District of Ohio is hereby directed to return and release the
following items to Mr. Marlyne — or his duly-appointed representative — forthwith, to wit:

1. The passport of Mr. Trevor Marlyne

IT IS SO ORDERED.

 

DATE JUDGE CHRISTOPHER A. BOYKO
